Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-10 and 21-26 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendments to the Claims and Remarks filed on 02/01/2022.	
Claims 11-20 remain cancelled and are not considered at this time.
Claims 1 and 21 have been amended.
Claim 26 is newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 falls within the statutory category of a system.  Claim 21 falls within the statutory category of a system.  Claim 26 falls within the statutory category of a system
As per Claims 1 and 26, the limitations of generating a medical model for one patient including determining concepts based on the received healthcare data, determining relationships between the determined concepts by performing pattern recognition, time series 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a knowledgebase for storing medical information, a plurality of transducers for continuously collecting healthcare data from disparate sources for a plurality of patients, a big data analytic engine capable of executing the abstract idea, and an interactive medical intensity status display.  The knowledgebase for storing information in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The big data analytic engine capable of executing the generation of a medical model is also recited at a high level of generality such that is amounts to general purpose computer components which perform the tasks of the claims including the i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The use of natural language processing and machine learning algorithms to execute the steps of the abstract idea amounts to mere instructions to apply the exception.  As Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)), to be mere instructions to apply an exception because they do no more than merely invoke computers as a tool.  The displaying trends of status of the patient and a graphical model of the determined medical outcome with and without the predicted intervention on a display also amounts to insignificant extra-solution activity because the limitation amounts to necessary data outputting such as MPEP 2106.05(g)(3) (Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.; Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The description of the trends being displayed including wellbeing status, activity status, morale status, and social status and include an arrow that indicates change in a trend is not a functional limitation, but rather a description of the trend display itself and thus does not integrate the abstract idea into a practical application. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the 
Dependent Claims 2-10 and 22-25 add limitations to the independent claims.  Claims 2-10 and 22-25 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 21.  The dependent claims further specify or give description of the transducers, the healthcare data, the analytic engine and the patient medical model.  Therefore, the dependent claims are also directed to the abstract idea of a mental process, similar to the independent claims.
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 1-10 and 21-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 7-18, “35 U.S.C. 101 Claim Rejections”, filed 02/01/2022 with respect to claims 1-10 and 21-26 have been fully considered but they are not persuasive.  

Applicant argues that independent claim cannot be practically performed in the human mind and thus is not a mental process because a human mind cannot practically analyze the quantity of data collected for many different patients, draw conclusions based on the data, and then display trends of change in a patient’s health.  Applicant continues to explain that doctors cannot possibly collect and process data in the manner of the claims in the few minutes they are available to interact with their patients.  Examiner notes that the timing of the analysis and in what situation the analysis is done is not specified in the claim and that the analysis could be performed mentally just not at the same speed as with the use of the general purpose computing components of the claims.  As per MPEP 2106.05(f)(2), claiming the improved speed and efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept.  The present claims are more similar to the example in MPEP 2106.05(f)(2)(iii) a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), where the claims invoke computers as a tool to perform an existing process.  The use of a plurality of 
Applicant argues that the present claims are directed to an inventive concept that improves the technical field of health analytics because the claims require the use of natural language processing and machine learning in a non-conventional way.  Examiner respectfully disagrees.  The claims recite use of natural language processing and machine learning to determine concepts based on received healthcare data and determine relationships between concepts.  As per the rejection above, the identified references, Amarasingham (US 2014/0074509 A1) and Lita (2008/0229769 A1), provide evidence (as per Berkheimer) that the use of natural language processing and machine learning for determining relationships between concepts in the field of healthcare data management was well-understood, routine and conventional at the time the invention was filed. Additionally, Examiner argues that the natural language processing and machine learning are recited in the claims at a high level of generality such that they are commonplace mathematical algorithms, which are mere instructions to apply the exception as per MPEP 2106.05(f).  
Applicant argues that similar to McRo, the claims overcome a technical problem outlined in the specification.  Applicant presents that the problem of the current specification is the amount of time a physician is allotted for a patient visit is so short that they do not have sufficient time to enter the necessary information into the patient record and handwritten notes are not available in the patient record. Applicant then provides that the solution to this 
Applicant argues that the present claims are directed to a practical application of a health information medical collection, processing, and feedback continuum system because the claims, taken as a whole, integrate the recited judicial exception into a practical application of that exception.  However, Applicant merely alleges that the claims integrate the exception into a practical application and do not provide which additional elements are present in the claims which Applicant alleges integrate into a practical application or under what consideration the additional elements are analyzed to determine the particular additional element integrates the abstract idea into a practical application.  Examiner notes that the additional elements are identified in the rejection above and each one is addressed in terms of why it does not integrate the abstract idea into a practical application.  The combination of elements does not 
Applicant argues that the claims provide significantly more than the abstract idea because they teach an unconventional way of utilizing multiple transducers to collect and then analyze multiple forms of data to develop an interactive medical model.  Applicant further argues that the present claims improve the technological process of health analytics and medical diagnosis by collecting various forms of data from multiple sources and use natural language processing to provide a generated model.  As per the rejection above, the collection of data from a plurality of sources is not an improvement in technology but mere data gathering which amounts to insignificant extra-solution activity.  The receiving of data over a network from remote sources has been found to be well-understood, routine and conventional by the courts, as per MPEP 2106.05(d)(II)(i) and therefore, the additional element does not provide significantly more than the abstract idea.  With regard to the use of natural language processing, the claims recite the use of natural language processing for determining concepts and semantic relationships from data, which as per the discussion above, is shown to be well-understood, routine and conventional activity in the art.  The claims do not recite the use of the natural language processing for development of a patient medical model specifically and therefore, that is not considered as an additional element in the analysis of providing significantly more.  The patient medical model is not described in the specification as more than defining past health events and current health status of a patient which is used to generate a display (specification [0044]) which is represented by a concept graph ([0048]) and medical intensity display ([0052]) which are displayed to a physician for making decisions regarding the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cafer (US 2008/0243548 A1) teaches a dashboard display of the patient medical record data as a life timeline including ongoing graph lines for psychological events, medical events, social events and substance events.
Dr. Yang Gong and Arpita Chandra ("Design of a holistic dashboard for technologies enhancing aging in place," 2011 IEEE 13th International Conference on e-Health Networking, Applications and Services, 2011, pp. 254-257) teaches a display of patient’s health related data including a display of graphs for activities of daily living such as activity levels to indicate a person’s status.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626